Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to Applicant’s reply filed 11/19/2020.  Claims 1, 9, and 15 have been amended.  Claims 1-20 are currently pending and being examined in this reply.

Response to Arguments
Regarding the 101 rejection:
	Applicants arguments regarding the 101 rejection have been considered but are not found to be persuasive.
	Applicant argues that the instant claims are similar to those in Example 42.  The Examiner disagrees, the claims in example 42 were found to provide for a practical application due to the ability of the system to take a non-standard input and covert it to a standardized output, and provide for real time data sharing regardless of the format.  In contrast the instant claims are directed to certain methods of organizing human activity as pointed out in the 101 rejection below, specifically tracking information, receiving information, prioritizing the information and generating/transmitting a new set of information to a user. 
Therefore the 101 rejection is maintained and is final.


Regarding the 103 rejection:
	Applicant’s arguments have been considered and have been found to be persuasive.  The previous 103 rejection has been withdrawn and new grounds of rejection are found below.

Examiner’s Comment
Regarding the use of Official Notice in the Non-Final rejection mailed 8/19/2020, the applicant has not traversed the noticed facts in the response received on 11/19/2020. Therefore, the noticed facts are deemed to be admitted prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Note: The following analysis is based on the Revised Guidance titled “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).
 
STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter?
1-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.
 
STEP 2A. Prong 1
The claims disclose the abstract idea of tracking usage history of a plurality of components of one or more products.
Exemplary claims 1, 9, and 15 recite the following concepts that are found to include “abstract idea”:
“tracking usage history of ….customer computer systems” 
“receiving …announcement records” 
“prioritizing the plurality of announcement records based on the usage history of the plurality of components” 
“generating a usage-based set of announcements based on the prioritization of the plurality of announcement records”
“transmitting…in the usage based set of announcements”
The remaining limitations are no more than computer elements (i.e., a computer system, processors, etc.) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components. 
The practice of tracking, receiving, prioritizing, and generating usage history of products is a commercial or legal interaction long prevalent in our system of commerce. The claims recite the idea of performing various conceptual steps generically resulting in computing a cost to present to user. As determined earlier, none of these steps recites specific technological implementation details, but instead get to this result by receiving, selecting and determining data. Thus, the claims are directed to a certain method of organizing human activity
STEP 2A, Prong 2

The claim recites one additional element: processors for executing computer readable instructions in order to track usage history. 
The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (obtaining, by a computer system, state data). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.
 
STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer system at each step of the process is purely conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processor to perform tracking, 
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. {Elec. Power, 830 F.3d at 1354). (Step 2B: NO). 
There is no indication that indication that processors are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161 ^1 168 (Fed. Cir. 2018).
See MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in 
 
iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et. al. (US20120101952A1) (hereafter Raleigh), in view of Dotan-Cohen et. al. (US20160249319A1) (hereafter Dotan-Cohen).

Regarding Claim 1, Raleigh discloses a computer-implemented method comprising:
tracking usage history of a plurality of components of one or more products the plurality of components being operated on one or more customer computer systems (e.g. Paragraph [0096], Products that incorporate device-assisted service policy implementation, network services and service profiles (e.g., a service profile includes a set of one or more service policy settings for the device for a service on the network) are provided. Aspects of the service policy are, in some embodiments, moved out of the core network and into the end-user, or client device, or duplicated in the network and client device. These aspects may include, for example, certain lower level service policy implementations; service usage or service activity monitoring and reporting including, for example, privacy filtering; customer resource management monitoring and  reporting.);
receiving an original set of announcements about the one or more products, wherein the original set of announcements comprises a plurality of announcement records (e.g. Paragraph [0163], user notifications for DAS includes providing a device notification agent 1697; in which the device maintains a service usage record that is classified into various service usage categories, in which a service usage category is based on a service activity type or an individual service activity);
prioritizing the plurality of announcement records based on the usage history of the plurality of components (e.g. Paragraph [00383], service usage ranking).
In another embodiment, Raleigh teaches generating a usage-based set of announcements based on the prioritization of the plurality of announcement records (e.g. Paragraph [0383], the processor of the communications device is further configured to: analyze a service usage history for the communications device; determine a service usage ranking; and generate a service usage notification including a service usage ranking for one or more monitored network service usage activities and a relative share of overall service usage by each of the one or more monitored network service usage activities.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raleigh to include another embodiment in order to monitor service activity levels. (Raleigh, [0063])
Raleigh discloses transmitting alerts to the end user device (see at least ¶¶ 0070-0071, 0159, 0226, and claim 26) however, does not appear to specifically disclose the following limitations:
transmitting the usage-based set of announcements to at least one customer computer system, wherein the usage-based set of announcements comprise one or more scores indicating an importance of each usage-based announcement in the usage-based set of announcements.
The Examiner provides Dotan-Cohen to teach the following limitations:
transmitting the usage-based set of announcements to at least one customer computer system, wherein the usage-based set of announcements comprise one or more scores indicating an importance of each usage-based announcement in the usage-based set of announcements. (Dotan-Cohen teaches providing a prioritized set of announcements including providing an embedded score for the announcement/alert.  See at least ¶¶ 0060 and 0078-0079).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Raleigh the teachings of Dotan-Cohen in order to provide for a means for drawing the users attention to the most important announcement, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Regarding Claim 2, Raleigh discloses the computer-implemented method of claim 1, wherein the prioritizing the plurality of announcement records based on the usage history of the plurality of components is further based on at least one of respective use frequency of each of the plurality of components and respective recent usage of each of the plurality of components (e.g. Paragraph [0324], an alert/usage update frequency screen 2100 is displayed (e.g., accessed via a usage preferences screen 1600 of a usage application or utility/function). In some embodiments, alert/usage update frequency screen 2100 includes an option for configuring the time period for frequency updates for checking for current service usage (e.g., allows a user to change from a default usage update setting of 30 seconds to a range of 10-3600 seconds or some other frequency update range). In some embodiments, alert/usage update frequency screen 2100 includes an option for configuring the time period for frequency updates for checking for usage alerts (e.g., every 30 seconds).)

Regarding Claim 5, Raleigh discloses the computer-implemented method of claim 1, wherein: the tracking usage history of the plurality of components of one or more products comprises tracking the usage history of a set of components of a plurality of product instances of a first product (e.g. Paragraphs [0383] and [0144],  the processor of the communications device is further configured to: analyze a service usage history for the communications device; determine a service usage ranking; and generate a service usage notification including a service usage ranking for one or more monitored network service usage activities and a relative share of overall service usage by each of the one or more monitored network service usage activities. For ease of description, only one client device 100 is shown, and only one access network (RAN) 405 and one transport network (ATN) 415 are shown. However, after reading this description, one of ordinary skill in the art will appreciate that multiple client devices can be serviced and that multiple network connections to a given device service processor managed by a service controller can also be used in view of the various embodiments described herein.)
the usage-based set of announcements comprise, in association with a first announcement record in the plurality of announcement records, a flag identifying one or more product instances to which the announcement record relates (e.g. Paragraph [0211], The service usage monitoring element, in some embodiments, has a predefined association of the notification trigger with a predetermined notification).

Claims 9 and 15 recite similar limitations as Claim 1, and are therefore rejected under the same arts and rationale.
Claims 10 and 16 recite similar limitations as Claim 2, and are therefore rejected under the same arts and rationale.
Claims 14 and 20 recite similar limitations as Claim 5, and are therefore rejected under the same arts and rationale.

Regarding Claim 3, Raleigh discloses the computer-implemented method of claim 1, further comprising: assigning a respective action code to each announcement record in the plurality of announcement records (e.g. Paragraph [0071], In some embodiments, the notification request includes a network destination identifier, the notification action causes the end user device to access a server associated with the network destination identifier to retrieve the at least a portion of the notification message, and the at least one processor is configured to send an index to the server to identify the at least a portion of the notification message. The index may be a numeric index, an alphanumeric string, a pointer, a GUID, or any other indicator that identifies the at least a portion of the notification message.);
Raleigh fails to disclose the following limitations.
However Dotan-Cohen discloses wherein the prioritizing the plurality of announcement records is further based on the respective action code of each announcement record (e.g. Paragraph [0078] and [0158], In one embodiment, notification logic includes priority information such that where more than one unaddressed events are pending, notifications can be prioritized based on importance or urgency and user availability for addressing the unaddressed event.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raleigh to include assigning an action code as taught by Dotan-Cohen in order to determine supplemental content for assisting a user in addressing the unaddressed event and present a notification. (Dotan-Cohen, Paragraph [0158])

Regarding Claim 4, Raleigh fails to disclose the following limitations.
However Dotan-Cohen discloses the computer-implemented method of claim 1, wherein the tracking the usage history of the plurality of components of the one or more products comprises generating a database based on a registry (e.g. Paragraph [0093], User account(s) and activity data 248 generally includes user data collected from user-data collection component 214. Embodiments of user account(s) and activity data 248 may store information across one or more databases, knowledge graphs, or data structures.),
wherein each use of each component of the plurality of components is recorded in the registry (e.g. Paragraph [0032], user-data collection component 214 may be employed to facilitate the accumulation of user data of one or more users for events monitor 280 and notification engine 260. The data may be received (or accessed), and optionally accumulated, reformatted and/or combined, by data collection component 214 and stored in one or more data stores such as storage 225, where it may be available to events monitor 280 and notification engine 260. For example, the user data may be stored in or associated with a user profile 240, as described herein. Examiner notes that storage 225 in this art can be the same as a registry.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raleigh to include a registry of component usage as taught by Dotan-Cohen in order to determine unaddressed events; user availability; and importance, urgency, or notification logic. (Dotan-Cohen, Paragraph [0093])

Regarding Claim 6, Raleigh fails to disclose the following limitations.
However Dotan-Cohen discloses the computer-implemented method of claim 1, further comprising: dividing the plurality of announcements into a first set of announcements related to a first set of components that are in use and a second set of announcements related to a second set of components that are not in use (e.g. Paragraph [0088], notification engine 260 or a notifications service or application manages pending notifications for a user and may prioritize which notifications are presented. notifications may be presented individually or grouped and presented together, such as by similar importance, urgency, context, or user availability. notifications of the same or similar types can be aggregated, and in some cases prioritized.);
wherein the generating the usage-based set of announcements comprises positioning the first set of announcements before the second set of announcements, based on the first set of announcements being related to the first set of components that are in use (e.g. Paragraph [0080-0081], Each of the unaddressed events has associated with it notification content for use in presenting a notification about the unaddressed event, and the notification content includes notification logic. Based on the urgency or importance and/or user availability (or based on user data indicating user behavior and current information or sensed information about the user, contextual information which may include information from other users, such as crowdsourced data), notification logic is created to indicate propriety of notifications corresponding to the four unaddressed events. In this way, the notifications may be ranked or otherwise prioritized, for example in the order of B, C, D, A. It should be pointed out that the order in which notifications are presented to a user does not necessarily correspond to a ranking or priority of pending or potential notifications.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raleigh to include customized displayable content as taught by Dotan-Cohen so notifications can be tailored for better relevance. (Dotan-Cohen, Paragraph [0102])

Regarding Claim 8, Raleigh fails to disclose the following limitations.
However Dotan-Cohen the computer-implemented method of claim 1, wherein the plurality of announcement records appear in a different order in the usage-based set of announcements as compared to the original set of announcements (e.g. Paragraph [0080-0081], Each of the unaddressed events has associated with it notification content for use in presenting a notification about the unaddressed event, and the notification content includes notification logic. Based on the urgency or importance and/or user availability (or based on user data indicating user behavior and current information or sensed information about the user, contextual information which may include information from other users, such as crowdsourced data), notification logic is created to indicate propriety of notifications corresponding to the four unaddressed events. In this way, the notifications may be ranked or otherwise prioritized, for example in the order of B, C, D, A. It should be pointed out that the order in which notifications are presented to a user does not necessarily correspond to a ranking or priority of pending or potential notifications.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raleigh to include different orders of announcement records as taught by Dotan-Cohen so notifications can be prioritized. (Dotan-Cohen, Paragraph [0078])

Claims 11 and 17 recite similar limitations as Claim 3, and are therefore rejected under the same arts and rationale.
Claims 12 and 18 recite similar limitations as Claim 4, and are therefore rejected under the same arts and rationale.
Claims 13, and 19 recite similar limitations as Claim 6, and are therefore rejected under the same arts and rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et. al. (US20120101952A1) (hereafter Raleigh) in view of Dotan-Cohen et. al. (US20160249319A1) (hereafter Dotan-Cohen), and in further view of Official Notice as evidenced by Nguyen et. al. (US2005/0192099A1) (hereafter Nguyen).
Regarding Claim 7, Raleigh fails to disclose the following limitations.
However Dotan-Cohen discloses the computer-implemented method of claim 1, further comprising: dividing the plurality of announcements into a first set of announcements related to a first set of components that are in use and a second set of announcements related to a second set of components that are not in use (e.g. Paragraph [0088], notification engine 260 or a notifications service or application manages pending notifications for a user and may prioritize which notifications are presented. Notifications may be presented individually or grouped and presented together, such as by similar importance, urgency, context, or user availability. Notifications of the same or similar types can be aggregated, and in some cases prioritized.);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raleigh to include the step cited above as taught by Dotan-Cohen in order to provide personalized notification content to a user regarding an event. (Dotan-Cohen, Paragraph [0016])
Raleigh, in view of Dotan-Cohen do not explicitly teach wherein the generating the usage-based set of announcements comprises excluding from the usage-based set of announcements the second set of announcements related to the second set of components that are not in use. 
However, Official Notice is taken that it is old and well known in the field to exclude a set of components that are not in used when generating an announcement regarding Nguyen discloses “operators only pay for game software that is utilized by their patrons protecting them for software titles that are "duds". (see e.g. Paragraph [0192]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627